        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 1 of 61




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE MANGROVE PARTNERS MASTER                     CIVIL ACTION NO: 1:20-CV-02290
FUND, LTD., and 683 CAPITAL
PARTNERS, LP,

               Plaintiffs,                       SECOND AMENDED COMPLAINT

vs.

NAVIOS MARITIME CONTAINERS L.P.,                 JURY TRIAL DEMANDED
ANGELIKI FRANGOU, and DOES 1-10,

               Defendants.




BARRY G. SHER
ANTHONY ANTONELLI
MARY F. WOLFE (pro hac vice to be filed)
PAUL HASTINGS LLP
200 Park Avenue, 26th Floor
New York, New York 10166
(212) 318-6000
barrysher@paulhastings.com
anthonyantonelli@paulhastings.com
mollywolfe@paulhastings.com


NAVI SINGH DHILLON (pro hac vice
pending)
PAUL HASTINGS LLP
101 California Street, 48th Floor
San Francisco, CA 94111
(415) 856-7080
navidhillon@paulhastings.com



Counsel for Plaintiffs




                                           -1-
            Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 2 of 61




       Plaintiffs The Mangrove Partners Master Fund, Ltd. (“Mangrove”) and 683 Capital

Partners, LP (“683 Capital,” and together with Mangrove, “Plaintiffs”) file this second amended

complaint against Defendants Navios Maritime Containers L.P. (“Navios Containers” or the

“company”), Angeliki Frangou (“Frangou”), and Doe Defendants 1-10 (together with Navios

Containers and Frangou, “Defendants”) and allege as follows:

                                     THE CONTROVERSY

       1.       Defendants defrauded Plaintiffs into investing in one of Frangou’s companies,

Navios Containers, and then embarked on a brazen scheme of corporate misconduct and insider

transactions in order to siphon millions of dollars from Navios Containers to other companies

owned by or affiliated with Frangou.

       2.       Defendants’ scheme was subtle and well-planned. Throughout the time they were

seeking Plaintiffs’ investments, Defendants expressly represented that Plaintiffs would be

investing in a corporate entity and as a result would be protected by all the stockholder protections

in place during the time of the investment. But this was misleading and deceptive. Defendants

now claim that one day before the first investment made by Mangrove, Defendants adopted a so-

called “Plan of Conversion” that purportedly authorized Defendants to automatically convert the

company into a special kind of partnership that would strip fiduciary-duty and other stockholder

protections in connection with listing the company on a stock exchange. Defendants recklessly

pursued that listing so they could eliminate stockholders protections. And Defendants now claim

that self-dealing transactions that siphon assets from the company to other Frangou entities are

immune from minority stockholder or judicial scrutiny.

       3.       Defendants hid the existence of this “Plan” while they spent a year inducing

Plaintiffs to make three rounds of multi-million dollar private investments or subsequently

manufactured its existence. Plaintiffs have repeatedly asked for a copy of the purported Plan of


                                                -2-
                Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 3 of 61




Conversion, but Defendants adamantly refuse to produce it—raising serious questions as to what

the actual Plan says or the whether any such plan ever existed. To this day, Plaintiffs have never

seen it.

           4.       Defendants’ scheme was successful. In total, Plaintiffs purchased $25 million of

stock in Navios Containers in three rounds. The first of these investments occurred on June 8,

2017, followed by two additional investments in August 2017 and November 2017. Defendants

claim to have entered into the hidden “Plan” on June 7, 2017, one day before Plaintiff Mangrove

closed its initial investment.

           5.       Subsequently, after a failed IPO in 2018, Frangou forced through a direct listing of

Navios Containers on the Nasdaq stock exchange (the “Direct Listing”). It was only after SEC

filings made on November 30, 2018 that Plaintiffs actually saw something called an “Amended

and Restated Plan of Conversion.” This was the first time Defendants learned of the secret initial

Plan supposedly adopted in June 2017. But the initial Plan itself, if it ever existed, still has not

been publicly filed or disclosed to Plaintiffs.

           6.       After the Direct Listing occurred, Defendants began entering into artificially

inflated and unreasonable self-dealing transactions with affiliates controlled by Frangou, diverting

millions of dollars to the other Frangou-controlled affiliates. Needless to say, Plaintiffs have no

interest in those other entities, so every dollar stripped from the company by Defendants does

damage to Plaintiffs’ minority interest in the company. Defendants’ misrepresentations and

omissions caused great damage to Plaintiffs, dramatically reducing the price of their shares and

the value of their investments.

           7.       Insiders are not entitled to abuse and take advantage of outside minority investors

though deceit. But that is exactly what happened here.




                                                    -3-
             Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 4 of 61




                                           THE SCHEME

        8.       Frangou launched the fraudulent scheme in April 2017 when she formed Navios

Containers, a Republic of the Marshall Islands (“RMI” or “Marshall Islands”) corporation.

Frangou purportedly formed the company to raise millions of dollars to purchase a fleet of

container ships. Notably, RMI corporations are statutorily prohibited from eliminating certain key

fiduciary duties, such as the duty of loyalty, duty to act in good faith, and duty to avoid transactions

involving an improper personal benefit.

        9.       A week later, in May 2017, Frangou visited Mangrove’s New York office to pitch

Plaintiff Mangrove on acquiring securities in Navios Containers. Among other things, Frangou

touted her experience and reputation, access to undervalued ships, and claimed the company

quickly would turn profitable. Frangou further claimed it was her “intent” to pursue an initial

public offering (“IPO”) at some unspecified date in the future and that her “preference” was to

convert, again at some unspecified date in the future, the recently formed Navios Containers into

an RMI limited partnership in connection with that future IPO listing. As to the purpose of the

possible future conversion, Frangou claimed it would provide substantial tax benefits and an

improved dividend structure. Because such a conversion would require unanimous shareholder

approval, Defendants were led to believe they would have a say in any such conversion.

        10.      Frangou also touted her commitment to “investor accountability” and offered

Mangrove a seat on Navios Containers’ board of directors (the “Board”), stating she looked

forward to having Mangrove’s input on the future of the company.

        11.      After Mangrove agreed to purchase stock in Navios Containers, Frangou and

Navios Containers’ other interested officers and directors delayed Mangrove’s closing. During

that delay, on May 31, 2017, Navios Containers closed the remainder of the initial private




                                                  -4-
          Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 5 of 61




placement with entities controlled by or affiliated with Frangou, leaving Mangrove as the only

investor yet to close its position in the offering.

        12.     As to Mangrove’s promised Board seat, Defendants imposed conditions designed

to discourage Mangrove from accepting the Board seat, including demanding an agreement that

Mangrove renounce its right to sue the company and its directors. Mangrove expressed concern

about the proposal and the treatment of minority shareholders. Defendants assured Mangrove not

to worry about the Board seat because the directors and officers of Navios Containers owed

fiduciary duties to Mangrove, which would, in turn, ensure the protection of minority shareholders.

On June 8, 2017, in reliance on Defendants’ representations, Mangrove invested millions of

dollars in Navios Containers.

        13.     In August 2017, Defendants went on another road show in New York to pitch a

second private placement of stock in Navios Containers to Plaintiffs Mangrove and 683 Capital.

As before, Frangou made the same pitch, touting her experience and commitment to investor

accountability and conveying that she merely had an “intention” to pursue an IPO at some

unspecified date in the future and “preferred” an RMI partnership structure for tax reasons. At the

time and as before, Navios Containers was an RMI corporation, and its directors and officers owed

fiduciary duties to shareholders. Defendants did not disclose any governance changes or Board

actions since the time of the first private placement. Relying on Defendants’ representations,

Mangrove and 683 Capital invested millions of dollars more in the company.

        14.     In October 2017, Defendants pitched a third private placement of stock in Navios

Containers to Plaintiffs, making similar representations as before (e.g., investor accountability,

fiduciary-duty protections). Moreover, this time around, the investor materials purported to

identify each and every key event that had transpired since Navios Containers’ formation—




                                                      -5-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 6 of 61




documenting each investment and financing round and vessel acquisition. Yet Defendants did not

disclose any governance changes or Board actions that occurred prior to the October 2017 private

placement—including never disclosing the supposed adoption of a Plan of Conversion back in

June. Based on these misleading disclosures, and again relying on Defendants’ representations,

Plaintiffs invested millions of dollars more in the company.              Plaintiffs currently own

approximately sixteen percent of Navios Containers.

       15.     In October 2018, Defendants abandoned an IPO. Defendants then moved forward

with a so-called “Direct Listing” on a U.S. stock exchange (Nasdaq) without first obtaining

shareholder approval. Plaintiffs objected. Defendants ignored those concerns and proceeded with

the Direct Listing anyway. Defendants claim that upon listing, the company was converted into a

master limited partnership and all fiduciary-duty protections for stockholders, like Plaintiffs, were

stripped away, according to the previously hidden Plan of Conversion.

       16.     Navios Containers’ stock price dropped thirty percent within a week of its initial

listing on the Nasdaq exchange in December 2018, and it has since fallen even more due to

Defendants’ misconduct. Among other things, Plaintiffs were damaged by Defendants’ unlawful

stripping of fiduciary duties because the elimination of such valuable shareholder protections

reduced the value of Navios Containers’ stock. In addition, Defendants have used their scheme to

enter into artificially inflated and unreasonable self-dealing agreements with affiliates controlled

by Frangou in order to funnel millions of dollars in company assets to those other entities, which

has further reduced the value of Navios Containers and Plaintiffs’ investments.

       17.     Defendants hid or manufactured a critical fact—the adoption of the Plan of

Conversion on June 7, 2017, exactly one day before Mangrove made its first investment.




                                                -6-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 7 of 61




       18.       Under RMI law, a plan of conversion requires approval by all shareholders. Yet

the Plan of Conversion Defendants say they adopted on June 7, 2017, although it becomes effective

only upon a subsequent public listing of the company, conveniently provides that no approval by

persons who become shareholders after June 7, 2017, is required.

       19.       In other words, at the same time Defendants say they were secretly adopting a Plan

of Conversion that would spring into effect in the future to rob Plaintiffs of fundamental

stockholder protections, Defendants were assuring Mangrove that all shareholders would be

protected by RMI law. Defendants also assured Mangrove that, as one of the first investors,

Mangrove would have an opportunity to weigh in as a stockholder on Defendants’ “intentions”

and “preferences.”

       20.       Defendants knew that the adoption of such a Plan of Conversion was a material

fact: Mangrove would be able to block Defendants’ efforts to strip fiduciary duties once it became

a shareholder under RMI law. And Defendants affirmatively represented to Mangrove that RMI

law applied to Navios Containers.

       21.       Defendants then doubled-down on their scheme by soliciting not one, but two more

private placements. In both instances, Defendants did not tell Plaintiffs about their supposed Plan

of Conversion.

       22.       On November 30, 2018, as noted, Defendants filed with the Securities and

Exchange Commission (“SEC”) a purported “Amended and Restated Plan of Conversion.” That

filing revealed, for the first time, information regarding the Plan of Conversion purportedly

adopted in June 2017.

       23.       Since then, Navios Containers’ shareholders have opposed and protested the events

surrounding the Direct Listing, the conversion, and the subsequent transactions that are harming




                                                 -7-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 8 of 61




minority shareholders but benefitting Frangou. For example, Defendants recently extended the

term of an existing Management Agreement with a Frangou-controlled affiliate. The amendment

was not only completely unwarranted, given the almost two years remaining on the existing term,

but it also included a dramatic increase in the daily management fees paid by Navios Containers

to an amount far in excess of industry standards. Equally troubling, the amendment to the

Management Agreement imposed a new termination fee on Navios Containers that, if triggered,

would currently exceed more than $50 million.

       24.    Since December 2019, Plaintiffs have asked Defendants to produce books and

records concerning Navios Containers, including the purported Plan of Conversion. Despite their

contractual and statutory right to such records, Defendants have refused to produce a single

document.

       25.    By this action, Plaintiffs seek relief to address Defendants’ fraud and related

misconduct.

                                       THE PARTIES

       26.    Plaintiff The Mangrove Partners Master Fund, Ltd., a Cayman Islands exempted

company, became a shareholder of Navios Containers in 2017 and has continuously and at all

times relevant held Navios Containers stock. Mangrove’s principal place of business is New York,

New York.     In response to the representations made by Defendants, Mangrove invested

approximately $15 million in Navios Containers across three private placements in, respectively,

May 2017, August 2017 and November 2017. For each of Mangrove’s three investments in Navios

Containers: (i) all Mangrove communications relating to the investment (including those set out

below) were conducted exclusively by representatives of Mangrove based in New York, (ii) the

offer to purchase the securities was made by Defendants in New York and Mangrove accepted that

offer in New York, (iii) Mangrove wired the investment funds in U.S. dollars through its New


                                                -8-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 9 of 61




York bank account to Defendants, which in turn caused title of the shares to be transferred to

Mangrove in New York, and (iv) a written confirmation of completion of the transaction was sent

to Mangrove in New York.

        27.    Plaintiff 683 Capital Partners, LP, a Delaware limited partnership, became a

shareholder of Navios Containers in 2017 and has continuously and at all times relevant held

Navios Containers stock. 683 Capital’s principal place of business is New York, New York. In

response to the representations made by Defendants, 683 Capital invested approximately $10

million in Navios Containers across two private placements in, respectively, August 2017 and

November 2017. For both of 683 Capital’s investments in Navios Containers: (i) all 683 Capital

communications relating to the investment (including those set out below) were conducted

exclusively by representatives of 683 Capital based in New York, (ii) the offer to purchase the

securities was made by Defendants in New York and 683 Capital accepted that offer in New York

(iii) 683 Capital wired the investment funds in U.S. dollars through its New York bank account to

Defendants, which in turn caused title of the shares to be transferred to 683 Capital in New York,

and (iv) a written confirmation of completion of the transaction was sent to 683 Capital in New

York.

        28.    Defendant Navios Maritime Containers L.P. is a Marshall Islands limited

partnership and is currently listed under the Nasdaq Stock Exchange located in New York. Before

its Nasdaq listing, Navios Containers’ representatives (e.g., Frangou) traveled to New York to raise

millions of dollars of funds from potential investors, including Plaintiffs. Navios Containers owns

and operates a fleet of container ships and has relationships with other entities affiliated with

Frangou. Navios Containers maintains a registered agent for service of process in New York,




                                                -9-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 10 of 61




markets its business operations via a local New York contact and phone number and conducts

business in an office located in Manhattan.

       29.     Navios Containers is one of a series of interconnected and affiliated shipping

companies that each utilize the Navios brand. The following diagram depicts a subset of these

companies, as represented by Frangou during the private placements:




       30.     Defendant Frangou is at the center of this web of entities. She serves as the

Chairman of the Board for every entity identified above, including Navios Containers and its

parent holding company, Navios Holdings. In addition, she serves as the Chief Executive Officer

of each entity, with the exception of Navios South American Logistics Inc. She also is the largest

shareholder of parent company Navios Holdings, owning approximately thirty-one percent of its

outstanding shares according to her most recent filing with the SEC. Upon information and belief,

Frangou’s United States address is 140 W 46th St., Apt. 6501, New York, NY 10019.




                                              -10-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 11 of 61




        31.     Doe Defendants Nos. 1-10 are unnamed Navios Containers employees, officers,

directors or other individuals or entities who participated and acted in concert with Defendants in

their scheme to unlawfully defraud Plaintiffs, conceal material information, strip the fiduciary

duties owed by Navios Containers’ management, and siphon invested funds into affiliated entities.

Due to Defendants’ wrongful refusal to comply with Plaintiffs’ statutory and contractual

information rights, Plaintiffs still have yet to learn the true names and identities of the Doe

Defendants and the full nature and extent of their involvement in the fraudulent scheme and

misconduct, which caused and continue to cause the damages alleged herein.

        32.     All wrongful conduct detailed in this complaint was undertaken by or at the

direction of Frangou and was undertaken by Frangou and any Doe Defendants in both their

individual capacities and in their roles as employees, directors, managers, and/or officers of Navios

Containers.

                                 VENUE AND JURISDICTION

        33.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiffs

assert claims under the federal securities laws. See 15 U.S.C. § 78j(b).            This Court has

supplemental jurisdiction over Plaintiffs’ non-federal claims under 28 U.S.C. § 1367 because those

claims are part of the same case or controversy.

        34.     Venue is proper in this Judicial District under 28 U.S.C. § 1391(a) because a

substantial part of the events or omissions giving rise to Plaintiffs’ causes of action occurred in

this Judicial District.

        35.     This Court has personal jurisdiction over Defendants with respect to the subject

matter of this dispute because Defendants committed acts central to the scheme and fraud directly

in the State of New York. For example, Frangou personally traveled to New York City to solicit

Plaintiffs to purchase securities in Navios Containers through a series of deceptive


                                                -11-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 12 of 61




misrepresentations and material omissions that Frangou made directly to Plaintiffs while in this

Judicial District. Additionally, upon information and belief, Defendant Frangou maintains a

residence in New York and regularly conducts Navios Containers business in the State of New

York. Navios Containers also has submitted itself to the jurisdiction of courts located in New York

in connection with its listing on the Nasdaq exchange; Navios Containers’ SEC filings state:

               we have expressly submitted to the jurisdiction of the U.S. federal and New
               York state courts sitting in the City of New York for the purpose of any suit,
               action or proceeding arising under the securities laws of the United States
               or any state in the United States, and we have appointed C T Corporation
               System, 111 8th Avenue, New York, New York 10011 to accept service of
               process on our behalf in any such action.

See Navios Containers’ Prospectus, filed pursuant to SEC Rule 424(b)(1), dated November 30,

2018, at 210 (Service of Process and Enforcement of Civil Liabilities).

                                 FACTUAL BACKGROUND

A.     May 2017 Private Placement.

       36.     On April 28, 2017, Navios Containers was registered as a Republic of the Marshall

Islands corporation under the name Navios Maritime Containers Inc. Frangou caused the entity to

be formed through a holding company under her control, Navios Holdings. In or around the same

time, Frangou hand-selected each of Navios Containers’ initial officers and directors.

       37.     Beginning in May 2017, Navios Containers began actively marketing its initial

private placement to potential investors, including Plaintiff Mangrove, which included road shows

in New York. On May 2, 2017, Navios Containers opened a private placement offering common

shares of Navios Containers at the price of $5 per share. The securities were unregistered and

offered for sale on a private placement basis under a claimed exemption to section 4(a)(2) of the

Securities Act of 1933 and Rule 506 of Regulation D promulgated thereunder.




                                               -12-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 13 of 61




       38.     In early May 2017, Frangou personally traveled to New York to raise up to $100

million for her newly formed company.

       39.     On May 3, 2017, Frangou met with Mangrove’s representatives in New York,

including Nathaniel August (Mangrove’s Portfolio Manager). During that in-person meeting,

Frangou represented:

               •       Navios Containers’ strategy was to invest in and acquire, manage and
                       operate a fleet of maritime container assets and container vessels and
                       position Navios Containers for an IPO.

               •       Navios Containers was formed as a Marshall Islands Corporation and
                       subject to Marshall Islands laws, which meant that the directors of the
                       company owed fiduciary duties to shareholders.

               •       Frangou had substantial experience in the maritime industry and industry
                       contacts that were critical to the future of Navios Containers because they
                       would provide below-market purchase opportunities and management rates,
                       all of which would create a valuable package for a potential IPO twelve
                       months in the future.

               •       Navios Containers would quickly make dividend distributions, and
                       Frangou’s preferred plan was to convert the company into a Marshall
                       Islands limited partnership in connection with the contemplated IPO
                       because it would create tax benefits.

               •       In response to Mangrove’s questions about its ability to participate in the
                       management of the company and minority shareholder rights, Frangou
                       promised Mangrove one of six seats on Navios Containers’ Board of
                       Directors and referenced the fiduciary duties owed by directors and officers
                       to Maritime Containers’ shareholders.

       40.     In furtherance of their investment solicitations, Defendants also prepared and

issued Private Placement Investment Materials (collectively, the “May 2017 Investor Materials”),

which were provided to representatives of Mangrove based in New York. The May 2017 Investor

Materials consisted of the following:

               •       a Private Placement Application Agreement;

               •       the Term Sheet for Private Placement of Navios Containers; and



                                               -13-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 14 of 61




               •        the May 2017 Navios Containers Investor Presentation, USD 70 – 100
                        million Equity Private Placement.

       41.     On or about May 2, 2017, Defendants provided Mangrove with an initial set of the

May 2017 Investor Materials, which likewise disclosed that Navios Containers was a Marshall

Islands Corporation and tracked the representations made by Frangou during the in-person

meeting. For example, those materials contained representations:

               •        Praising Navios Containers’ “Governance and transparency,” citing a
                        “[l]ong track record of financial reporting, compliance and investor
                        accountability in public markets”;

               •        Citing “[m]ultiple efficient paths to liquidity,” including “[r]eturning capital
                        to shareholders through distributions”;

               •        Representing that Navios Containers’ affiliate relationships would result in
                        “[o]perating costs significantly lower than average due to in-house
                        operations”;

               •        Claiming “[c]ommercial and technical management” at rates approximately
                        “5% below the industry average.”

       42.     On or about May 6, 2017, Defendants’ representatives sent an e-mail with revised

May 2017 Investor Materials. Consistent with Defendants’ other representations that minority

stockholders would be protected, the revised materials also included a representation that one of

the board members would be an “investor appointee,” that is a board member appointed by non-

insider stockholders.

       43.     The May 2017 Investor Materials did not disclose that any plan of conversion had

been approved or adopted by the shareholders or that investors such as Mangrove would be subject

to any future plan of conversion. Nor did the May 2017 Investor Materials disclose that

Defendants planned to eliminate any fiduciary duties. To the contrary, Frangou represented the

exact opposite. Given the context in which the representations were made, Mangrove understood

and interpreted the May 2017 Investor Materials to mean the management of Navios Containers



                                                 -14-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 15 of 61




had tentative plans for the future of the company but execution of those plans would nevertheless

be subject to stockholder approval in accordance with RMI law.

       44.     Consistent with the representations made by Frangou, the May 2017 Investor

Materials communicated that any conversion would occur, if at all, in the future.        Navios

Containers’ future was still developing, and Mangrove would have an opportunity to participate

in those plans. For example, the May 2017 Investor Materials provided that there was an

“[i]ntention to list on a reputable stock exchange within 12 months.” Those materials further

provided that Navios Containers at the time merely “preferred” a master partnership structure.

Defendants did not disclose that they were drafting or actively considering any particular master

partnership agreement, much less that they had approved or were in the process of approving any

master partnership agreement.

       45.     Based on Frangou’s representations and the May 2017 Investor Materials,

Mangrove understood that Defendants were soliciting Mangrove to become one of the initial

shareholders in Navios Containers, that Mangrove would have an opportunity to influence—as

both a shareholder and a member of the Board—the future plans proposed by Defendants, and that

minority stockholders would be protected by fiduciary duties and other statutory provisions in

accordance with Marshall Islands law, which generally tracks Delaware law on corporate and

fiduciary duty matters.    Relying on Defendants’ representations, and by extension these

understandings, Mangrove agreed to participate in the May 2017 private placement.

       46.     On May 11, 2017, Navios Containers’ agent, Fearnley Securities (“Fearnley”),

informed Mangrove that the May 2017 private placement application period had closed and that

Mangrove would receive $20 million worth of Navios Containers shares through the initial private

placement, as well as a seat on the Board.




                                              -15-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 16 of 61




       47.     As of May 22, 2017, Mangrove was still waiting for Defendants to complete the

private placement and was concerned about Navios Containers’ ongoing delay of Mangrove’s

closing date, especially given Frangou’s prior representations about the need to quickly close on

the deal. On May 22, 2017, Mangrove sent an e-mail to Defendants inquiring about the status of

the Board seat and the closing.

       48.     On May 22, 2017, Navios Containers’ Chief Financial Officer, Chris

Christopoulos, contacted Mangrove to inform Mangrove that Navios Containers’ General Counsel

and Corporate Secretary, Vasiliki Papaefthymiou, would be contacting Mangrove to assist with

the process. On May 25, 2017, Papaefthymiou sent an e-mail explaining that Navios Containers’

legal advisors at Fried, Frank, Harris, Shriver & Jacobson (“Fried Frank”) were assisting with the

Board seat process.

       49.     In addition, Papaefthymiou sent a proposed agreement prepared by Fried Frank that

disclosed for the first time that Mangrove’s Board seat was conditioned on a so-called “standstill

agreement” and that Mangrove’s director would need to step down upon the company’s listing

onto a major exchange. In response, Mangrove asked, in an e-mail sent on May 25, 2017, why it

would need to relinquish its Board seat, and Papaefthymiou responded via e-mail as follows:

               Navios is excited to have Mangrove on the board and looks forward to
               developing a sterling working relation and building a great company
               together.

               I wanted to follow up on our email exchange of last week. There seemed
               to be some misunderstanding about the structure of the board, which I think
               has been cleared up. To make sure, I composed the following note:

               At its initial board meeting held in connection with the offering, the board
               of the Company will vote to expand its size from six to seven members and
               to appoint Brian [Greene, Mangrove’s Board nominee,] as a director. The
               board will then consist of three insiders and four independents, of which
               Brian would be one. (A six member board is subject to deadlock, so we
               viewed such a board as provisional).



                                               -16-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 17 of 61




               In connection with Brian’s appointment to the Board, Mangrove Partners
               will become subject to customary standstill provisions (prohibiting
               Mangrove Partners and affiliates from acquiring additional securities,
               participating/funding any proxy fight, acting in concert with other parties,
               submitting any shareholder proposal or bringing litigation against the
               Company or any of its directors or officers) and customary non-
               disparagement (prohibiting Mangrove Partners and affiliates from
               disparaging the Company or any of its directors or officers). These
               provisions would remain in effect until Mangrove Partners’ interest in the
               Company falls below 5%, but for at least three years. Brian will step down
               from the Board when Mangrove Partners’ interest in the Company falls
               below 5%.

               If this meets with your approval, please acknowledge by confirming in a
               return email.

(emphases added).

       50.     On May 31, 2017, the Secretary of Navios Containers, Papaefthymiou, contacted

Mangrove to discuss the company’s “initial” Board meeting, the Board seat promised to

Mangrove, and the treatment of minority shareholders. During that call, Mangrove explained that

it had concerns about entering into a “standstill agreement” that would prevent it from challenging

related-party transactions and protecting minority shareholder rights. On that call, and consistent

with Frangou’s representations, Papaefthymiou assured Mangrove that all shareholders would be

protected and all Board members had a “fiduciary duty to treat minorities well,” and that Navios

Containers would not do anything to “screw over minorities.” Papaefthymiou also stressed the

importance of moving quickly because there was an opportunity to purchase ships at favorable

prices and the opportunity could be lost. Mangrove still questioned why a standstill was needed,

and Papaefthymiou explained that its legal advisors at Fried Frank were assisting with the “initial”

and upcoming Navios Containers Board meeting and could answer questions regarding the

standstill agreement. A Partner at Fried Frank sent an e-mail to Mangrove to set a time to discuss

on June 1, 2017. Neither Papaefthymiou nor Fried Frank disclosed that Defendants intended to




                                               -17-
           Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 18 of 61




adopt a plan of conversion or approve a partnership agreement at the claimed “initial” Board

meeting.

        51.    Between May 3 and June 1, 2017, Mangrove had multiple exchanges with

representatives of Navios Containers (including Frangou, Navios Containers’ CFO, Navios

Containers’ Secretary, Fearnley, and Fried Frank). None of them disclosed any plan to strip

fiduciary duties in the future or that Defendants planned to adopt a plan of conversion before the

closing of Mangrove’s investment.

        52.    While Defendants delayed Mangrove’s closing by asking Mangrove to give up

shareholder rights through the proposed standstill agreement, Defendants closed private

placements with all other investors, each of which was a Navios Containers insider, by May 31,

2017.

        53.    On June 7, 2017—the eve of Mangrove’s closing, and completely unbeknownst to

Mangrove—Defendants purportedly adopted resolutions approving a plan to convert Navios

Containers into a limited partnership organized under the laws of the Republic of the Marshall

Islands upon the completion of an IPO (the “Plan of Conversion”), and that all then-existing

shareholders unanimously approved the Plan. Defendants claim that on that same day, they also

adopted a partnership agreement, but the purported agreement was never provided or disclosed to

Plaintiffs in connection with any of their investments.

        54.    Defendants claim the Plan of Conversion included a provision that Defendants

would not need to seek approval from future shareholders as to the conversion, the partnership

agreement, or any amendments to the Plan of Conversion. And again, all of the existing

shareholders as of June 7, 2017 were persons or entities affiliated with or controlled by Frangou.




                                               -18-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 19 of 61




The claimed Plan of Conversion purportedly permitted the stripping of all fiduciary duties owed

to minority shareholders like Plaintiffs—without future stockholder approval.

       55.     On the same day, and completely unbeknownst to Mangrove, Navios Containers

also entered into a series of related-party agreements, including:

               •       a Management Agreement dated June 7, 2017 (the “Management
                       Agreement”) with Navios Shipmanagement Inc. (the “Manager”) pursuant
                       to which the Manager provides commercial and technical management
                       services for Navios Containers’ vessels;

               •       an Administrative Services Agreement with the Manager to provide
                       bookkeeping, audit and accounting, legal and insurance, administrative and
                       clerical, banking and financial, advisory, client, investor relations, and other
                       services;

               •       an Omnibus Agreement with Navios Acquisition, Navios Holdings, Navios
                       Partners, Navios Midstream and Navios Partners Containers Finance Inc.,
                       and Navios Containers Finance; and

               •       a Stock Purchase Agreement with Navios Partners and Navios Partners
                       Containers Inc., a wholly-owned subsidiary of Navios Partners.

       56.     The May 2017 Investor Materials were not updated to reflect these material

changes. Nor did Defendants otherwise disclose to Mangrove that any corporate action had been

taken on June 7, 2017—much less that Defendants were actively in the process of adopting a

purported Plan of Conversion and a Limited Partnership Agreement that would bind both Navios

Containers and future shareholders, like Plaintiffs.

       57.     Frangou and the other Defendants knew that their claimed June 7, 2017 actions

were material, and they concealed those purported actions while simultaneously pressuring

Mangrove to invest millions of dollars and assuring Mangrove that fiduciary duties would remain

in place. Indeed, in its October 2018 prospectus statement—filed long after Defendants had

induced Plaintiffs to make their investments—the company repeatedly identifies the material “Risk

Factors” that resulted from Defendants’ June 7, 2017 actions, such as:



                                                -19-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 20 of 61




               •       “Our general partner and its affiliates own a significant interest in us and
                       have conflicts of interest and limited fiduciary and contractual duties, which
                       may permit them to favor their own interests to your detriment.”

               •       “Our partnership agreement limits our general partner’s and our directors’
                       fiduciary duties to our unit holders and restricts the remedies available to
                       unit holders for actions taken by our general partner or our directors.”

               •       “Fees and cost reimbursements, which the Manager determines for services
                       provided to us, represent a significant percentage of our revenues, are
                       payable regardless of profitability and reduce our cash available for
                       distributions and repurchases of common units.”

Amendment No. 5 to Form F-1 Registration Statement of Navios Maritime Containers, L.P., dated

October 19, 2017.

       58.     These risks were known by Frangou and the other Defendants no later than June 7,

2017, when Defendants approved the creation of the very risks disclosed. Critically, however,

none of the materials prepared for the private placements ever disclosed the existence of the Plan

of Conversion, much less the material risks that Defendants knew at the time and subsequently

disclosed in public filings. Adoption of the Plan of Conversion was a fact within the exclusive

knowledge of Defendants. Frangou and all the insiders who claim to have voted on it knew about

it, but it was all done in secret, hidden from Plaintiffs. Defendants selectively disclosed this

information to Navios Containers insiders but not to Plaintiffs.

       59.     On June 8, 2017, one day after Defendants purportedly adopted the Plan of

Conversion and took other undisclosed actions, Mangrove’s $5 million private placement closed.

Mangrove reduced its anticipated investment from $20 million to $5 million because of the open

Board seat issue.     However, the May 2017 Investor Materials continued to include the

representation that one of the board members would be an investor appointee. Mangrove wired

its $5 million investment through its New York-based financial institution/bank to Defendants.




                                                -20-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 21 of 61




After the closing, Defendants did not add an investor appointee to the board despite their

representations.

B.     August 2017 Private Placement.

       60.     In August 2017, Navios Containers began marketing a second private placement

offering to New York investors, including Plaintiffs Mangrove and 683 Capital.

       61.     In August 2017, Frangou met with representatives of Mangrove and 683 Capital in

New York and provided Plaintiffs another set of investor materials (“August 2017 Investor

Materials”). Frangou followed the same script that she used to induce Mangrove to invest in the

May 2017 private placement.

       62.     For example, the August 2017 Investor Materials—which were not negotiated and

simply presented to Plaintiffs—largely tracked the same representations made in the May 2017

Investor Materials. Defendants continued to make the same representations:

               •       Touting Navios Containers’ “Governance and transparency,” citing a
                       “[l]ong track record of financial reporting, compliance and investor
                       accountability in public markets”;

               •       Citing “[m]ultiple efficient paths to liquidity,” including “[r]eturning capital
                       to shareholders through distributions”;

               •       Representing that Navios Containers’ affiliate relationships would result in
                       “[o]perating costs significantly lower than average due to in-house
                       operations”;

               •       Claiming “[c]ommercial and technical management” at rates approximately
                       “5% below the industry average.”

       63.     Just like the May 2017 Investor Materials, the August 2017 Investor Materials said

nothing about any Plan of Conversion. The August 2017 Investor Materials continued to claim

that there was only a mere “intention” to list on a reputable exchange in the future. Those materials

also continued to claim that Frangou and the other Defendants merely “preferred” a master

partnership structure, they did not disclose that Defendants purportedly had already approved a


                                                -21-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 22 of 61




partnership agreement. In addition, Frangou continued to represent that fiduciary duties would

remain in place and that Plaintiffs would be able to participate as stockholders in discussions about

the future plans proposed by Defendants.

       64.     Frangou and the other Defendants did not disclose or mention that they had

purportedly already adopted a Plan of Conversion or settled on a partnership agreement that would

strip fiduciary duties in connection with any future conversion and public stock listing. Nor did

Defendants disclose that Plaintiffs would have no rights to vote for or against the claimed future

plans to pursue an IPO, much less that the concealed Plan of Conversion would be forced upon

them and they would no longer be protected by any fiduciary duties. Defendants represented that

Plaintiffs—as minority stockholders—would be protected by RMI law.

       65.     On approximately August 29, 2017, Navios Containers closed a follow-on private

placement. Based on the representations made by Frangou and the other Defendants, Mangrove

invested approximately $5 million and 683 Capital invested approximately $7.5 million in

exchange for stock in Navios Containers. Mangrove wired its $5 million investment through its

New York-based financial institution/bank to Defendants. Likewise, 683 Capital wired its $7.5

million investment through its New York-based financial institution/bank to Defendants.

C.     November 2017 Private Placement.

       66.     After successfully convincing both Plaintiffs to invest millions of dollars, in

October 2017, Frangou and the other Defendants set a plan in motion to induce Plaintiffs to invest

in a third private placement. Frangou and the other Defendants sent another set of investor

materials (“October 2017 Investor Materials”) to representatives of Mangrove and 683 Capital—

each of whom is based in New York—that tracked the materials used in May and August 2017.

Frangou and the other Defendants, once again, advanced similar representations. For example, the

October 2017 Investor Materials—which, again, were not negotiated and simply presented to


                                                -22-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 23 of 61




Plaintiffs—continued to represent that Navios Containers was a corporation formed under

Marshall Islands law, which imposes fiduciary duties on all corporate directors. Defendants

continued to represent that there was an “intention” to list on a reputable stock exchange.

Defendants slightly modified the prior slide decks that claimed Navios Containers only had a

“preferred” master partnership structure: The October 2017 Investor Materials omitted the word

“preferred” and instead provided that the “[c]onversion into MLP structure to occur in connection

with exchange listing.”

       67.     But Defendants still did not disclose that they had purportedly adopted a Plan of

Conversion or a form Limited Partnership Agreement on June 7, 2017. Nor did Defendants

disclose that any fiduciary duties would be eliminated in connection with a potential future

conversion or that Plaintiffs would have no ability to vote for or against any plan to convert in

connection with a potential future exchange listing.

       68.     The October 2017 Investor Materials included a new slide titled “Summary of

Recent Developments,” identifying the June 2017 private placement, the August 2017 follow-on

private placement, the registration of Navios Containers’ stock on the Norwegian OTC market;

each Navios Containers vessel acquisition; and each Navios Containers bank debt financing

transaction. In a highly misleading omission, Defendants concealed and did not disclose any

information regarding the claimed June 7, 2017 Plan of Conversion. Based on the representations

made by Defendants, Plaintiffs understood that they would have right to participate as stockholders

with respect to any future plans in accordance with RMI law.

       69.     Relying on the representations made by Frangou and the other Defendants, on

approximately November 9, 2017, Mangrove invested approximately $5 million and 683 Capital

invested $2.5 million in the third private placement in exchange for additional Navios Containers




                                               -23-
          Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 24 of 61




stock.    Mangrove wired its $5 million investment through its New York-based financial

institution/bank to Defendants. Likewise, 683 Capital wired its $2.5 million investment through

its New York-based financial institution/bank to Defendants.

         70.   On December 31, 2017, Defendants sent to representatives of Mangrove and 683

Capital—each of whom is based in New York—a year-end corporate summary for 2017. That 12-

page summary discussed events from the inception of Navios Containers (April 28, 2017) through

the end of the year, including the company’s acquisition of ships, its financial results, and the

private placements. Once again, no mention was made of any purported Plan of Conversion or the

form Limited Partnership Agreement adopted on June 7, 2017.            Like before, Defendants

purposefully concealed that information.

D.       The Failed IPO.

         71.   In March 2018, Navios Containers filed a private Draft Registration Statement with

the SEC, which expressly referenced the contemplated IPO. Defendants did not share with or send

the private Draft Registration Statement to Plaintiffs.

         72.   Between March and September 2018, Navios Containers filed four separate

amendments to the Draft Registration Statement—all of which contemplated an IPO and outlined

the details surrounding the offering, including an anticipated IPO price of $19 per share. Again,

Defendants did not share with or send to Plaintiffs any of those amendments to the Draft

Registration Statement. Although the purported Plan of Conversion purportedly adopted on June

7, 2017, is referenced in those amendments, Defendants never attached the Plan of Conversion

itself—even though they attached other referenced materials, such as various loan agreements,

facility agreements, an omnibus agreement, a management agreement with amendments, and

various supplemental agreements.




                                                -24-
          Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 25 of 61




        73.      In or around October 2018, Navios Containers—led by Frangou—abandoned the

IPO in favor of a Direct Listing on the Nasdaq stock exchange. Even though proceeding with a

direct listing in the face of a failed IPO would harm the interests of shareholders and provide no

benefits to Navios Containers, Frangou insisted on moving forward with the Direct Listing.

        74.      In or around October 2018, Plaintiffs learned of the Direct Listing and expressed

their opposition, forecasting the disastrous impact it would have on Navios Containers’ share price

given the lack of market support for the IPO just months earlier. Efforts by Mangrove and other

shareholders to prompt the company’s board to consider alternatives and to consider the

devastating harm that would result from the Direct Listing failed.

        75.      On November 30, 2018—one day before filing the final Registration Statement—

Navios Containers’ Secretary, Papaefthymiou, filed with the SEC an Amended and Restated Plan

of Conversion. That purported Amended and Restated Plan of Conversion was the first time

Defendants disclosed the purported contents of the Plan of Conversion they claim was approved

on June 7, 2017. Plaintiffs never received—much less approved—the June 7, 2017 Plan of

Conversion. In fact, Plaintiffs still have not received a copy of the purported June 7, 2017 Plan of

Conversion, despite expressly requesting a copy in connection with Plaintiffs’ statutory and

contractual information rights. Similarly, Defendants never disclosed the November 30, 2018

Amended and Restated Plan of Conversion before the Direct Listing. Nor did Defendants obtain

or even seek the approval of Navios Containers’ shareholders for the November 30, 2018 Plan of

Conversion or the Direct Listing.

        76.      The November 30, 2018 Amended and Restated Plan of Conversion states in its

recitals that:

                 A.     The Company was incorporated under the laws of the RMI on April
                 28, 2017.



                                                -25-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 26 of 61




              B.    A conversion of a corporation incorporated under the laws of the
              RMI into a limited partnership organized under the laws of the RMI may be
              made under Section 133 of the BCA and Section 25 of the LPA.

              C.      In June 2017, the Board of Directors of the Company (the “Board”),
              unanimously adopted resolutions (the “Resolutions”), approving the
              conversion of the Company into a limited partnership organized under the
              laws of the RMI (the “Conversion”), and the terms of the Former Plan of
              Conversion, and the related form of limited partnership agreement to govern
              the affairs of the Partnership (as defined below) and the conduct of its
              business after the effective time of the Conversion, and recommended that
              the shareholders of the Company vote to approve and adopt the Conversion,
              the terms of the Former Plan and the related form of partnership agreement.

              D.      Also in June 2017, in accordance with Section 133 of the BCA and
              Section 25 of the LPA, the holders of all of the outstanding shares of capital
              stock of the Company voted to approve and adopt, and Navios Maritime
              Holdings Inc., a RMI corporation and a shareholder of the Company that,
              will or does wholly own a subsidiary (such subsidiary and each successor,
              the “General Partner”), that will be the general partner of the Partnership
              (as defined below) from and after the effective time of the Conversion,
              approved, the Conversion, the terms of the Former Plan and the related form
              of partnership agreement.

              E.     The Former Plan, as approved by the Board and the holders of all
              outstanding shares on June 7, 2017, authorizes the Board to amend or
              abandon the Former Plan without the need for third party consent, including
              from shareholders.

              F.     The Board has determined that it is in the best interests of the
              Company that the listing of the Common Units (as defined below) and the
              Conversion be effected through an underwritten, primary issuance and sale
              of Common Units and, accordingly determined to amend and restate the
              Former Plan and to amend the related form of limited partnership to
              accommodate the underwritten, primary issuance and sale of Common
              Units and to effect certain other desirable amendments.

       77.    Based on the purported November 30, 2018 Amended and Restated Plan of

Conversion, Defendants ignored Plaintiffs’ objections because they claimed the June 7, 2017 Plan

of Conversion authorized the “Board to amend or abandon the Former Plan without the need for

third party consent, including from shareholders.” Navios Containers Am. & Rest. Plan of

Conversion dated November 30, 2018.



                                              -26-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 27 of 61




       78.     Ignoring the objections of Plaintiffs, Defendants proceeded with the Direct Listing

and the conversion of the Navios Containers’ outstanding common shares into common units of

Navios Maritime Containers, L.P., which was formed as a Marshall Islands limited partnership.

The partnership agreement adopted in connection with the conversion was not previously disclosed

to Plaintiffs and it stripped the fiduciary duties owed to shareholders, which was entirely

inconsistent with Defendants’ prior representations.

       79.     To effectuate the Direct Listing, Navios Containers shares were listed and sold in

December 2017 at an opening share price of $4.00 per share—the default minimum bid price for

listing shares on the Nasdaq exchange and less than a quarter of the $19 per share IPO price that

had been advertised just months earlier. Within days of the Direct Listing and the stripping of

fiduciary duties, the initial $4 stock price dropped thirty percent in the first week and more than

fifty percent in the first three months. The consequences of proceeding with the Direct Listing,

conversion, and removal of shareholder protections were obvious. However, Defendants were

motivated by different reasons—namely to strip fiduciary duties owed to minority shareholders so

they could engage in improper transactions designed to funnel money to affiliated entities.

       80.     In connection with the conversion, the Board appointed Navios Maritime

Containers GP LLC—an affiliated and wholly-owned subsidiary of Navios Holdings that is

controlled by Frangou—to serve as the general partner of Navios Containers (the “General

Partner”). In addition, and as further described below, Frangou entrenched herself and her cohorts

on Navios Containers’ Board and ensured, through the terms of the Limited Partnership

Agreement, that she would maintain firm control of Navios Containers’ activities moving forward.

E.     Defendants Either Hid or Belatedly Manufactured the Plan of Conversion.

       81.     Under applicable RMI law (referenced in the Amended Plan of Conversion itself),

to convert Navios Containers into a limited partnership, the Navios Containers’ Board was


                                               -27-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 28 of 61




required to: (i) adopt a Board resolution approving the conversion; (ii) issue a recommendation for

approval to the corporation’s shareholders; (iii) submit the Board resolution for approval at an

annual or special meeting; (iv) submit a notice of the meeting to shareholders, by mail, at least 20

days prior to the meeting; and (v) obtain approval of one hundred percent of the outstanding

shares, voting or non-voting. Section 133 of the Marshall Islands Business Corporations Act

(“BCA”) provides:

               Conversion of domestic corporation to other entities.

               (1) A domestic corporation of the Marshall Islands may, upon the
               authorization of such conversion in accordance with this section, convert to
               a limited liability company, partnership, limited partnership or trust of the
               Marshall Islands.

               (2) The board of directors of the corporation which desires to convert under
               this section shall adopt a resolution approving such conversion specifying
               the type of entity into which the corporation shall be converted and
               recommending the approval of such conversion by the shareholders of the
               corporation. Such resolution shall be submitted to the shareholders of the
               corporation at an annual or special meeting. Due notice of the time, and
               purpose of the meeting shall be mailed to each holder of stock, whether
               voting or nonvoting, of the corporation at the address of the shareholder
               as it appears on the records of the corporation, at least twenty (20) days
               prior to the date of the meeting. At the meeting, the resolution shall be
               considered and a vote taken for its adoption or rejection. If all
               outstanding shares of stock of the corporation whether voting or
               nonvoting shall be voted for the adoption of the resolution the corporation
               shall file with the Registrar of Corporations a certificate of conversion
               executed in accordance with section 5 of this Act, which certifies: (a) the
               name of the corporation and if it has been changed, the name under which
               it was originally incorporated. (b) the date of filing of its original articles of
               incorporation with the Registrar of Corporations. (c) the name of the limited
               liability company, partnership, or limited partnership into which the
               corporation shall be converted; and (d) that the conversion has been
               approved in accordance with the provisions of this section. . . .

BCA § 133 (emphasis added).

       82.     Under BCA Section 133, Defendants were obligated to go through a multi-step

process to secure approval of a plan of conversion. For example, the Board must adopt a resolution



                                                 -28-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 29 of 61




approving the conversion and then give notice to shareholders at least twenty days prior to the

meeting. In addition, the recommended conversion can be approved only “[i]f all outstanding

shares of stock of the corporation whether voting or nonvoting shall be voted for the adoption of

the resolution.”

       83.     In early May 2017, Defendants were actively soliciting Mangrove to invest in

Navios Containers.

       84.     Defendants claim in the November 30, 2018 Amended and Restated Plan of

Conversion that the Navios Containers Board adopted a resolution recommending the adoption of

a plan of conversion on June 7, 2017. On that same day, according to the November 30, 2018

Amended and Restated Plan of Conversion, all then-existing shareholders purportedly approved

the original plan unanimously.

       85.     But BCA Section 133 requires a twenty-day waiting period between the Board

approving the conversion and the holding of any shareholder vote regarding a conversion. If

Defendants had complied with the twenty-day wait period, the shareholder vote regarding the

conversion should have occurred after Mangrove invested in the company, meaning that Mangrove

would have had a veto right with respect to the conversion.

       86.     What’s more, after promising Mangrove a Board seat, Defendants purposefully

added new conditions to the Board position that they knew Mangrove would not accept, which

further delayed Mangrove’s investment in the company and gave Defendants additional time to

secretly adopt a purported Plan of Conversion prior to Mangrove’s investment.

       87.     Plaintiffs have made multiple requests for information regarding the claimed Plans

of Conversion. Defendants have refused to produce a single document, including the purported

original Plan of Conversion. Given the lack of information, the claimed timing of the June 7, 2017




                                              -29-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 30 of 61




original Plan of Conversion relative to the three private placements, the failure to file the original

June 7, 2017 Plan of Conversion with the SEC and failure to comply with RMI law, Plaintiffs

allege that in June 2017: (i) no valid Board resolution was passed approving the conversion; (ii)

no valid Board recommendation was submitted to the corporation’s shareholders; (iii) no annual

or special meeting occurred between May 2, 2017 and June 7, 2017, as required to vote on the

Board’s recommendation; (iv) no mailed notice was issued to Navios Containers shareholders

regarding any vote; and (v) there was never a formal shareholder vote in which all shareholders

elected to approve the proposed Plan of Conversion.

       88.     Similarly, while the November 30, 2018 Amended and Restated Plan of Conversion

claims that it was accomplished with Board consent and in accordance with the claimed June 7,

2017 Plan of Conversion, it makes no mention of any formal Board meeting, notice of any such

meeting or Board vote regarding the plan. Nor does the November 30, 2018 Amended and

Restated Plan of Conversion indicate that the Board of Directors performed any diligence to inform

themselves regarding the benefits or harms associated with proceeding with a direct listing

following a failed IPO, which would trigger a conversion of the company into a new structure with

no fiduciary duty protections. Notwithstanding the drastic nature of an entity conversion and

significance of listing with the SEC, Navios Containers conducted no investigation or due

diligence and instead blindly proceeded with the Direct Listing at the direction of Frangou.

       89.     Despite being repeatedly referenced in Navios Containers’ SEC filings as an

anticipated attachment to Navios Containers’ draft prospectus statement, the purported original

June 7, 2017, Plan of Conversion was never attached. Instead, an “Amended and Restated Plan of

Conversion” purportedly executed on November 29, 2018—one day before Navios Containers’

final prospectus statement—was filed with the SEC on November 30, 2018.




                                                -30-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 31 of 61




       90.     Accordingly, based on information and belief, Defendants never actually adopted

the Plan of Conversion on June 7, 2017. And Plaintiffs only learned of the existence of that

purported original Plan of Conversion after November 30, 2018—when the Amended and Restated

Plan of Conversion was filed.

F.     The Scheme Was Designed To and Did Benefit Frangou To The Detriment of The
       Company’s Minority Shareholders.

       91.     The Board’s election to proceed with the Direct Listing and related conversion has

conferred substantial benefits to Frangou and Navios Containers’ affiliates—which are also

controlled by Frangou—to the detriment of Navios Containers’ shareholders. The Direct Listing

and the resulting conversion removed any accountability that Frangou and her Board constituents

previously had by restricting the duties owed through the 2018 conversion to a limited partnership

and the adoption of the limited duties owed in the Limited Partnership Agreement.

       92.     At the direction of Frangou, Defendants inserted a variety of provisions into the

Limited Partnership Agreement post-conversion that effectively entrenched and transferred

complete control of Navios Containers to Frangou and her hand-selected constituents. The Board

accomplished this through Limited Partnership Agreement provisions (i) transferring to the

General Partner sole discretion over the appointment of three of the seven Board seats; (ii)

providing that the remaining four directors would be elected by a plurality of the votes of the

Outstanding Common Units, which ensured that Frangou and Navios Holdings would be able to

select at least one of the four Elected Directors and guarantee Board control; and (iii) allowing the

Elected Directors to be removed, at any time and without cause, by the affirmative vote of a

majority of the other members of the Board.

       93.     At the direction of Frangou, Defendants took steps to ensure that minority

shareholders (such as Plaintiffs) could not unwind these onerous and oppressive restrictions by



                                                -31-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 32 of 61




requiring the approval of more than seventy-five percent of Outstanding Units—and Frangou owns

or controls more than twenty-five percent of the Units.

       94.     In connection with soliciting the investments of Mangrove and 683 Capital, Navios

Containers stated that much of its income would be paid to investors as dividends post-conversion,

touting the preferred tax treatment for dividends in a partnership as the reason for the conversion.

However, while the conversion occurred more than seventeen months ago, Navios Containers has

failed to issue any of the promised dividend payments to investors. There was no reasonable basis

to move forward with the Direct Listing.

       95.     In addition, Navios Containers has squandered assets by entering into artificially

inflated and unreasonable agreements with affiliates controlled by Frangou, which contain outlier

terms that are more favorable to the affiliates than industry standard. Such conduct is especially

alarming in light of Navios Containers repeatedly touting to investors that its economies of scale

result in “~5% lower operating expenditures than the industry.”

       96.     One of those deals is Navios Containers’ Management Agreement, pursuant to

which Navios Containers compensates the Manager—an entity affiliated with and controlled by

Frangou—for its provision of commercial and technical management services to Navios

Containers’ vessels. Although the Management Agreement requires that such services be provided

in a commercially reasonable manner, Navios Containers has siphoned off significant funds by

charging inflated fees that are above standard industry rates and grossly exceed the “~5% lower

operating expenditures than the industry” promised to investors. The Management Agreement

further authorizes the Manager to subcontract certain commercial and technical management

services to other Navios Holdings subsidiaries, enabling further abuse through subcontracts with

additional Frangou affiliates. Under this payment scheme, an entity affiliated with Frangou




                                               -32-
          Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 33 of 61




received more than $65 million and $53 million in management fees, respectively, in 2019 and

2018 alone.

         97.   Moreover, in August 2019, Navios Containers increased the benefits being

transferred to the Manager by entering into an amendment to the Management Agreement, despite

the lack of any legitimate business purpose or justification to amend the agreement. The term of

the Management Agreement covered an initial period of five years and included an automatic

extension for five-year periods thereafter unless a notice for termination is received by either

party.   Thus, barring the Manager terminating the Management Agreement, it would have

continued in perpetuity under its prior terms. And even if termination were to occur, the

Management Agreement’s initial term was not set to expire for almost two years, on June 7, 2022.

Moreover, the amended Management Agreement introduced an egregious termination fee, which

would pay the Manager more than $65 million upon termination. Both the post-termination

expiration period and the termination fee fly in the face of market standards, which typically would

call for an expiration period of merely a few months, and a termination fee of approximately $5

million. Thus, in an act that can only be explained as blatant self-dealing, Frangou and her

controlled-Board approved an amendment to the Management Agreement that (i) extended the

minimum term of the agreement, (ii) increased the management fees owed by Navios Containers,

and (iii) injected an entirely new termination fee on Navios Containers equal to an entire year’s

worth of management fees. For reference, the management fees paid in just the first nine months

of 2019 totaled $48.9 million. By comparison, Navios Containers’ market cap as of June 19, 2020

was $27.62 million. In fact, Navios Containers even states in its most recent annual report that the

fees paid to the Manager are a risk factor that may adversely impact shareholders: “If we desire to

terminate either of these agreements before its scheduled expiration, we must pay a termination




                                               -33-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 34 of 61




fee to the Manager as per management agreement. As a result, our ability to make short-term

adjustments to manage our costs by terminating one or both these agreements may be limited

which could cause our results of operations and ability to pay cash distributions and repurchases

of common units to be materially and adversely affected.”

       98.     Not only has the amendment dramatically increased Navios Containers’ exposure

in the event of termination; it provides for the payment of added fees that the company was

previously under no obligation to pay, resulting in the additional diversion of assets out of Navios

Containers. While Navios Containers was previously scheduled to pay a daily fee of US $6,100

for containerships from 3,000 TEU up to 5,500 TEU and $7,400 for containerships from 8,000

TEU up to 10,000 TEU, it now must pay, over the same-two year period, (a) $6,215 daily rate per

Container vessel of 3,000 TEU up to 4,999 TEU—an increase of $125 per day; and (b) $7,780

daily rate per Container vessel of 8,000 TEU up to 9,999 TEU—an increase of $380 per day. It

also implemented a daily fee of $50 per vessel, which is completely inconsistent with industry

custom and practice and amounts to over $500,000 per year in extra compensation to the Manager

for no additional work. By contrast, the amendment conveys no meaningful consideration to

Navios Containers.

       99.     After completing the amendment to Navios Containers’ Management Agreement—

in which the management fees to be paid by Navios Containers were substantially increased and a

termination fee exceeding $50 million was inexplicably added—Navios Holdings entered into a

Purchase Agreement with N Ship management Acquisition Corp. (another Frangou-affiliated

entity) and related entities (together, “NSAC”). Pursuant to the Purchase Agreement, whereby

NSAC agreed to purchase the entities comprising Navios Holding’s ship management division,

the general partner interest in Navios Containers, and Navios Maritime Containers GP, LLC—the




                                               -34-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 35 of 61




entity serving as Navios Containers’ General Partner. Accordingly, NSAC acquired complete

control over (i) Navios Containers, through its General Partner interest, and (ii) Navios Containers’

management company, which receives substantial funds from Navios Containers in the form of

the recently inflated management fees.

       100.    Although no public information is available regarding NSAC’s ownership

structure, the SEC filings of Navios Containers and its affiliates, which are signed by Frangou,

routinely characterize NSAC as a company “affiliated with the Company’s Chairman and Chief

Executive Officer,” Angeliki Frangou. Accordingly, Frangou—through her affiliated entities,

jointly defined as “NSAC”—has acquired de facto control of Navios Containers.

       101.    Navios Containers has similarly contracted with other entities affiliated with and

controlled by Frangou—for example, through an Administrative Services Agreement and an

Omnibus Agreement.       Based on information and belief, these agreements likewise contain

payment obligations and other provisions that are substantially more onerous on Navios Containers

than standard industry terms. For example, the Administrative Services Agreement contains a

termination fee as well, which Navios Containers has stated publicly is equal to the fees charged

for the full calendar year preceding the termination date. However, to fully assess the scope and

extent of this practice of diverting Navios Containers’ assets through sweetheart deals, Plaintiffs

need access to the books and records requested in Plaintiffs’ books and records demands, which

Defendants have repeatedly and improperly rejected in their entirety.

G.     Frangou Hid Her Involvement with Criminal Proceedings.

       102.    Defendants touted the importance of Frangou during the private placements and

how her involvement was critical. Based on Plaintiffs’ investigation, Frangou has been the subject

of at least one criminal investigation in recent years, including an investigation by special

corruption prosecutors that led to Frangou’s bank accounts being frozen in or around November


                                                -35-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 36 of 61




2018—approximately one month before the Direct Listing and conversion. Moreover, according

to publicly available publications and based on information and belief, Greek authorities brought

felony charges against Frangou in connection with an alleged money laundering racket and

potential corrupt practices in 2016. None of these matters—much less the criminal charges— were

ever disclosed to Plaintiffs during the private placements.

H.     Plaintiffs’ Books and Records Demands.

       103.    On December 4, 2019, Plaintiffs’ counsel served a demand letter on Navios

Containers seeking targeted information, consistent with the requirements of both the Marshall

Islands Limited Partnership Act and Navios Containers’ Limited Partnership Agreement. For

example, Plaintiffs requested that Navios Containers provide the following information:

               •       Documents sufficient to show a complete record or list of the Partnership’s
                       unit holders, showing the name and address of each unit holder and the
                       number of units registered in the name of each such unit holder (a) as of the
                       date of this letter (the “Current Date”), and (b) as of November 30, 2018
                       (the “Conversion Date”).

               •       Copies of all written partnership agreements for the Partnership (including
                       all exhibits and attachments thereto), all certificates of limited partnership
                       for the Partnership, and all amendments to those documents.

               •       With respect to the Partnership and any entities it controls or operates, any
                       annual reports, audited or unaudited financial statements, and general
                       ledgers.

               •       With respect to the Partnership and any entities it controls or operates, all
                       agreements or contracts involving any affiliates, including Navios Maritime
                       Acquisition Corporation, Navios, Navios Maritime Partners L.P., Navios
                       Maritime Midstream Partners, L.P., Navios South American Logistics, Inc.,
                       Special Purpose Vehicles Navios Europe I & II, Navios Maritime Holdings
                       Inc., or Ms. Angeliki Frangou.

               •       With respect to the Partnership, its General Partner, and the Predecessor, all
                       meeting minutes, resolutions, board or committee packages, presentations,
                       reports, or any other materials reviewed, considered or relied upon in
                       connection with any review, action, decision, vote, determination, or
                       proposal concerning the conversion of the Predecessor into the Partnership.



                                                -36-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 37 of 61




               •       With respect to the Partnership, its General Partner, and the Predecessor, all
                       meeting minutes, resolutions, board or committee packages, presentations,
                       reports, or any other materials reviewed, considered or relied upon in
                       connection with any review, action, decision, vote, determination, or
                       proposal concerning the listing of equity interests in the Partnership on the
                       Nasdaq or any other exchange through any method other than an IPO
                       (“Direct Listing”), including any materials provided or prepared by
                       investment banks or financial advisors and proposed engagement terms or
                       underwriting fees for a Direct Listing.

               •       With respect to the Partnership, its General Partner, and the Predecessor, all
                       documents or correspondence concerning payments of distributions or
                       dividends by the Partnership to any limited partners, unit holders, or
                       affiliates of the Partnership or any shareholders or affiliates of the
                       Predecessor.

       104.    A true copy of Plaintiffs’ demand letter dated December 4, 2019 is attached hereto

as Exhibit A and incorporated herein by reference.

       105.    Given the scope of the requests, Plaintiffs’ requests would not have resulted in any

undue burden on Navios Containers. Nevertheless, before filing suit, Plaintiffs offered to address

any issues concerning any undue burden but Navios Containers never raised any such concerns

and instead objected because it claimed there was no basis for seeking the information.

       106.    By letter dated December 12, 2019, Navios Containers, through its counsel at Fried

Frank, refused to comply with Plaintiffs’ demand for inspection.

       107.    On January 13, 2020, in an effort to avoid litigation and at the request of Navios

Containers’ counsel, Plaintiffs sent a second letter to Navios Containers detailing examples of the

factual circumstances supporting Plaintiffs’ concerns about the company’s mismanagement and

breaches of legal duties.

       108.    By letter dated January 27, 2020, Navios Containers again rejected Plaintiffs’

demand for inspection, refusing to provide a single document in response.




                                                -37-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 38 of 61




       109.    On February 19, 2020, Plaintiffs sent a third letter to Navios Containers seeking

information concerning certain criminal matters involving Frangou and requesting that Navios

Containers produce documents relating to:

               •       Criminal investigations, allegations, or charges brought against Angeliki
                       Frangou or any entities owned by, in whole or in part, or affiliated with
                       Angeliki Frangou from January 2015 to the present (collectively, the
                       “Criminal Matters”).

               •       With respect to Navios, its General Partner, or Navios Maritime Containers,
                       Inc., all meeting minutes, resolutions, board or committee packages,
                       presentations, reports, or any other materials reviewed, considered or relied
                       upon in connection with or relating to any review, action, decision, vote,
                       resolution, determination, or proposal concerning the Criminal Matters.

       110.    A true copy of Plaintiffs’ demand letter dated February 19, 2020 is attached hereto

as Exhibit B and incorporated herein by reference (together with Plaintiffs’ December 4, 2019

demand letter to Navios Containers, the “Demand Letters”).

       111.    On March 3, 2020, six days after Navios Containers’ response deadline had expired

and after Plaintiffs were forced to send another letter prompting a response, Navios Containers

sent a letter categorically refusing to produce any materials responsive to Plaintiffs’ third demand

letter or any of the requests previously submitted.

       112.    Plaintiffs’ counsel also had multiple conversations with counsel for Navios

Containers and repeatedly asked to discuss the documents demands to address any issues regarding

scope or burden. Defendants and their representatives have declined to confer by phone about the

document demand themselves.

       113.    The Demand Letters complied with the form and manner requirements under

Section 32 of the Marshall Islands Limited Partnership Act and Section 3.4 of the Limited

Partnership Agreement. The Demand Letters were made under oath, included proof of Plaintiffs’

beneficial ownership of Partnership interests and were signed under oath.



                                               -38-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 39 of 61




       114.    Moreover, the Demand Letters set forth proper purposes reasonably related to

Plaintiffs’ interests as limited partners of Navios Containers. Specifically, the Demand Letters

state eight proper purposes, each of which is valid:

               •       Investigating potential wrongdoing, mismanagement, and breaches of
                       fiduciary duties by members of the Board, executive officers, the General
                       Partner, and others in connection with the events, circumstances, and
                       transactions described above;

               •       Investigating the scope and extent of the conflicts of interest that may have
                       contributed to the events, circumstances, and transactions described above;

               •       Valuing Navios and its respective units;

               •       Determining whether the Amended and Restated Plan of Conversion and
                       Direct Listing were properly presented to the Board for approval and, if so,
                       whether the Board issued formal approval and properly discharged its duties
                       of due care and loyalty in considering those actions;

               •       Valuing the synergies and relative benefits to Navios’s affiliates and related
                       companies that resulted or was forecasted from the Predecessor’s use of a
                       Direct Listing;

               •       Assessing the ability of Navios’s Board to consider, impartially, a demand
                       for action (including a request for permission to file a derivative lawsuit on
                       Navios’s behalf) related to the items described in the Demand and this
                       response letter;

               •       Performing the appropriate actions in the event that the members of the
                       Board did not properly discharge their fiduciary duties, including the
                       preparation and filing of a shareholder lawsuit; and

               •       Investigating the determinations, if any, by the Predecessor, Navios, the
                       Board, executive officers, the General Partner, any committee or sub-
                       committee, or others concerning whether the Conversion, Amended and
                       Restated Plan of Merger, or Direct Listing were fair to and in the best
                       interests of the relative constituencies including the Predecessor, its
                       shareholders, Navios, and its converted unitholders, as well as the basis for
                       such determinations.

       115.    In short, there is ample basis to support Plaintiffs’ Demand Letters. The Board’s

misguided decisions and lack of diligence associated with pursuing the Direct Listing, the Board’s

disregard of the shareholder-approved Plan of Conversion and breach of Defendants’


                                                -39-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 40 of 61




representations to potential investors, and Frangou’s and the General Partner’s continued

mismanagement post-conversion, including the use of self-interested deals through which Navios

Containers’ assets are being diverted into affiliated entities, all support the conclusion that serious

concerns exist regarding mismanagement of Navios Containers, which justifies further

investigation into the matters specified in the Demand Letters.

       116.    Moreover, the discrete categories of documents requested by Plaintiffs directly

relate to Plaintiffs’ proper purposes for inspection. For example, with respect to their proper

purpose of investigating the scope and extent of Navios Containers’ and Board’s conflicts of

interest, Plaintiffs seek copies of Navios Containers’ agreements with affiliated entities and

documents concerning payments to affiliates or shareholders of affiliates. With respect to the

proper purpose of investigating whether any Plan of Conversion or Direct Listing was approved

or properly considered or in the best interests of shareholders, Plaintiffs seek the materials

reviewed, considered, or relied upon by the Board’s directors concerning those matters. With

respect to their proper purpose of valuing their interests, Plaintiffs seek Navios Containers’

financial statements and general ledgers. In sum, each of the categories of information sought by

Plaintiffs is narrowly tailored to a proper purpose and should be made available by Navios

Containers.

       117.    Accordingly, Plaintiffs seek an order requiring Navios Containers to produce all of

the requested documents so that Plaintiffs can, among other things, properly evaluate the suitability

of directors, the Board’s prior conduct (including any wrongdoing or mismanagement), the

criminal allegations involving Frangou, the Board’s diligence and decisions regarding those

criminal allegations and the various transactions described herein, and communicate about those

issues with other Partnership investors.




                                                 -40-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 41 of 61




                                     CLAIMS FOR RELIEF

           COUNT ONE: VIOLATION OF SECTION 10(B) AND RULE 10B-5
  (Securities Fraud Claims against Navios Containers, Frangou and Doe Defendants 1-10)

        118.    Plaintiffs hereby incorporate by reference all of the allegations set forth above as if

fully stated herein.

        119.    This federal securities fraud claim is asserted against Defendants under Section

10(b) of the Exchange Act, 15 U.S.C. §78j(b), and Rule 10b-5 promulgated thereunder.

        120.    The Supreme Court has interpreted Section 10(b) and Rule 10b-5 expansively to

“capture a wide range of conduct,” as “the securities laws were designed ‘to meet the countless

and variable schemes devised by those who seek the use of the money of others on the promise of

profits.’” Lorenzo v. SEC, 139 S. Ct. 1094, 1101 (2019); see Affiliated Ute Citizens v. United

States, 406 U.S. 128 (1972).

        121.    Section 10(b) and its implementing regulations serve the overriding goal of

preventing fraud, whether the improper conduct is “a garden type variety of fraud, or present[s] a

unique form of deception,” and “[n]ovel or atypical methods should not provide immunity from

the securities laws.” Superintendent of Ins. v. Bankers Life & Casualty Co., 404 U.S. 6, 11 n. 7

(1971) (quoting A.T. Brod & Co. v. Perlow, 375 F.2d 393, 397 (2d Cir.1967)). Indeed, “Section

10(b) was designed as a catchall clause to prevent fraudulent practices.” Chiarella v. United States,

445 U.S. 222, 226 (1980).

        122.    “[T]he basic purpose behind these laws,” therefore, is “‘to substitute a philosophy

of full disclosure for the philosophy of caveat emptor and thus to achieve a high standard of

business ethics in the securities industry.’” Lorenzo, 139 S. Ct. 1103 (quoting SEC v. Capital

Gains Research Bureau, Inc., 375 U.S. 180, 186 (1963)).




                                                 -41-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 42 of 61




       123.    Rule 10b-5 provides that “[i]t shall be unlawful for any person, directly or

indirectly, by the use of any means or instrumentality of interstate commerce, or of the mails or of

any facility of any national securities exchange:

               a.      To employ any device, scheme, or artifice to defraud,

               b.      To make any untrue statement of a material fact or to omit to state a
                       material fact necessary in order to make the statements made, in the
                       light of the circumstances under which they were made, not
                       misleading, or

               c.      To engage in any act, practice, or course of business which operates
                       or would operate as a fraud or deceit upon any person, in connection
                       with the purchase or sale of any security.

17 C.F.R. § 240.10b-5; see Lorenzo, 139 S. Ct. at 1096; VanCook v. S.E.C., 653 F.3d 130, 138 (2d

Cir. 2011).

       124.    Section 10 of the Securities Exchange Act of 1934 makes it unlawful for any

person, directly or indirectly to employ, in connection with the purchase or sale of any security

“any manipulative or deceptive device or contrivance” in contravention of any rule the SEC may

prescribe. 15 U.S.C. § 78j. Under Second Circuit precedent, “[t]his broad language, on its face,

extends to manipulation of all kinds, whether by making false statements or otherwise.” United

States v. Royer, 549 F.3d 886, 900 (2d Cir. 2008). So, for example, “misleading” statements as

well as “false” statements can violate these securities laws. Lorenzo, 139 S. Ct. at 1100. The

Supreme Court has said that “Congress intended securities legislation enacted for the purpose of

avoiding frauds to be construed ‘not technically and restrictively, but flexibly to effectuate its

remedial purposes.’” Affiliated Ute, 406 U.S. at 151.

       125.    At the time of each private placement, the directors of Navios Containers—which

was a Marshall Islands Corporation at the time of Defendants’ investment solicitations—owed

fiduciary duties as a matter of law. As a threshold matter, such duties are owed by the management



                                               -42-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 43 of 61




of a Marshall Islands corporation as a default rule. See BCA § 28. Moreover, Marshall Islands

corporations are statutorily precluded from eliminating several key fiduciary duties, which the

Marshall Islands Business Corporations Act describes as follows:

               [T]he articles of incorporation may also contain a provision for elimination
               or limitation of personal liability of a director, provided that such provision
               shall not eliminate or limit the liability of a Director:

               (i)     any breach of the director’s duty of loyalty to the corporation or its
                       shareholders;

               (ii)    for acts or omissions not undertaken in good faith, misconduct or a
                       knowing violation of law; or

               (iii)   for any transaction from which the director derived an improper
                       personal benefit. No liability of a director for any act or omission
                       occurring prior to the date when such provision becomes effective.

Id.

       126.    Under RMI law and during the private placements, the officers and directors of

Navios Containers were subject to the duty of loyalty, duty to act in good faith, duty to avoid any

knowing violation of the law, and duty to not to engage in any transaction that would result in an

improper personal benefit, among others. BCA § 28(m). Similarly, in a Marshall Islands limited

partnership, the default rule is that all partners owe fiduciary duties to one another.

       127.    The governing Marshall Islands law further provides that in order to legally

effectuate a conversion from a corporation into a limited partnership, like that at issue here,

Defendants were required to: (i) adopt a Board resolution approving the conversion; (ii) issue a

recommendation for approval to the corporation’s shareholders; (iii) submit the Board resolution

for approval at an annual or special meeting; (iv) submit a notice of the meeting to shareholders,

by mail, at least 20 days prior to the meeting; and (v) obtain approval of one-hundred percent of

the outstanding shares, as alleged above. Id. § 133.




                                                 -43-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 44 of 61




        128.    Here, Defendants engaged in a plan, scheme, and course of conduct, pursuant to

which they knowingly or recklessly engaged in acts, transactions, practices and courses of business

which operated as a deliberate fraud and deceit upon Plaintiffs; made various untrue, deceptive,

and manipulative statements of material facts and omitted to state material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading; and employed devices, schemes and artifices to defraud, deceive, and manipulate

Plaintiffs in connection with the purchase and sale of securities.

        129.    Defendants engaged in their schemes with “‘intent to deceive, manipulate, or

defraud.’” Lorenzo, 139 S. Ct. at 1100 (quoting Aaron v. SEC, 446 U.S. 680, 686 & n.5 (1980)).

        130.    Defendants’ schemes were intended to and did: (i) deceive Plaintiffs (ii) artificially

inflate and maintain the value and stock price of Navios Containers; (iii) cause Plaintiffs to

purchase or otherwise acquire Navios Containers’ stock at inflated prices and terms that they

would not have entertained, and certainly not purchased, if the full truth had been made available

to them. In furtherance of this unlawful scheme, plan and course of conduct, each Defendant took

the actions set forth herein.

        131.    As alleged herein, and pursuant to this scheme, plan, and unlawful course of

conduct, Defendants knowingly and recklessly issued, caused to be issued, and/or otherwise

participated in the preparation and issuance of deceptive, manipulative, and materially false and

misleading representations and material omissions to Plaintiffs concerning the fiduciary duties,

management accountability, strategy and intent, and affiliate agreements of Navios Containers

during the investor solicitations leading up to Plaintiffs’ various private placement investments in

2017; deceptively withheld material information regarding the existence and scope of the proposed

Plan of Conversion; falsely and deceptively portrayed the descriptions of fiduciary duties,




                                                -44-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 45 of 61




shareholder protections and affiliated agreements as being truthful, accurate and complete; falsely

and deceptively represented that no significant corporate governance changes had occurred since

the initial private placement was offered on May 3, 2017; and then conducted multiple follow-on

private placements while deliberately concealing the transactions that purportedly occurred in June

2017, despite having disclosed those material transactions to inside investors, with the intent to

defraud and deceive Plaintiffs into purchasing Navios Containers securities that Plaintiffs would

not have purchased on full information.

       132.    When they made their false statements and committed their omissions, Defendants

knew facts or had access to information suggesting that their public and investor-facing statements

were not accurate or recklessly failed to check information they had a duty to monitor and which

would have demonstrated the falsity of their statements. Indeed, Frangou purports to have

personally reviewed and approved each of the agreements and resolutions on June 7, 2017, but

nevertheless concealed each of those material transactions throughout all three of the private

placements. Defendants engaged in selective disclosure regarding many of these material facts,

for example, disclosing the June 7, 2017 Plan of Conversion, form Limited Partnership Agreement,

and various affiliate agreements to Navios Containers’ insider investors while simultaneously

concealing that information from Plaintiffs.

       133.    Defendants had a duty to speak completely and truthfully about Navios Containers,

its corporate governance, shareholder protections, and the other material matters discussed in

soliciting investors and a duty to correct and update prior misstatements and statements that had

become misleading, including their misrepresentations regarding the true scope, strength, and

intent of Navios Containers’ shareholder protections, the conversion, and the intended removal of

the fiduciary duties owed.




                                               -45-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 46 of 61




       134.    Defendants directly and indirectly, by the use of means or instrumentalities of

interstate commerce and/or of the mails, engaged and participated in a continuous course of

conduct that operated as a fraud and deceit upon Plaintiffs; made various false, misleading,

deceptive, and manipulative statements of material false and omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not deceptive and misleading; either made the above statements with knowledge or a

reckless disregard for the truth; and employed devices, schemes and artifices to defraud, deceive,

and/ manipulate in connection with the purchase or sale of securities.

       135.    As described herein, Defendants acted with scienter in committing the wrongful

acts and omissions alleged herein in that they had actual knowledge of the misrepresentations and

omissions of material facts set forth herein (or acted with reckless disregard for the truth in that

she failed to ascertain and disclose the true facts) even though such facts were available to

Defendants. Defendants knew that their representations and omissions were either false or

materially misleading because they (i) personally participated in the purported negotiation,

execution, and approval of the fraudulently concealed June 7, 2017 Plan of Conversion, form

Limited Partnership Agreement, and related-party agreements, and had exclusive knowledge of

such actions; (ii) selectively disclosed those transactions to the Navios insider investors

participating in the May 2017 Private Placement; (iii) concealed the material information and

transactions from outside investors, such as Plaintiffs; (iv) tellingly disclosed the concealed

information and transactions only after completing all rounds of private outside investment; (v)

expressly confirmed their understanding that the concealed information was material when

subsequently identifying the transactions and their terms as material risk factors in subsequent

SEC filings; and (vi) engaged in transactions containing terms well outside of industry standards




                                               -46-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 47 of 61




with entities affiliated with and controlled by Frangou that would otherwise be prohibited by the

previously stripped shareholder protections.

       136.    Defendants were motivated to commit wrongful acts by the tens of millions of

dollars they were able to raise through the various private placements described herein by

withholding certain material information.

       137.    In ignorance of the false and misleading nature of the statements described above

and the deceptive and manipulative devices and contrivances employed by Defendants, Plaintiffs

relied, to their detriment, on such misleading statements and omissions in purchasing Navios

Containers shares.

       138.    By reason of the foregoing, Defendants directly violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder in that they: (a) employed devices,

schemes, and artifices to defraud, deceive, and manipulate Plaintiffs; (b) made untrue statements

of material facts or omitted to state material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading; or (c) engaged in acts,

practices, and a course of business which operated as a fraud and deceit upon Plaintiffs in

connection with their investments in Navios Containers.

       139.    Plaintiffs purchased shares in Navios Containers that they would not have

purchased or otherwise acquired at the prices they paid, or at all, if Plaintiffs had been aware of

Defendants’ materially false and misleading statements and/or omissions of material facts. For

example, with respect to each of the private placements, Plaintiffs relied upon Defendants’

representations that stockholder protections were in place under RMI law, such as BCA § 133, and

that such protections will remain in place in the future and any changes to those protections would

be made in accordance with RMI law.




                                               -47-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 48 of 61




        140.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

suffered damages in connection with their purchases or acquisitions of Navios Containers stock

and have lost millions of dollars. Defendants hid the fact that they planned to eliminate fiduciary-

duty and other minority stockholder protections (BCA § 133) that were in place at the time of

Plaintiffs’ investments and then engage in actions that would harm stockholders. Defendants’

above misrepresentations and/or omissions directly and proximately caused Plaintiffs’ losses when

Defendants (i) secretly entered into a “Plan of Conversion” that would, upon the company’s listing

on a public stock exchange, eliminate all fiduciary duties and other valuable protections for Navios

Containers’ stockholders that were in place at the time of Plaintiffs’ investments, (ii) forced

through a direct listing of Navios Containers on the Nasdaq stock exchange and unlawfully

stripped valuable fiduciary duty and other minority stockholder protections, and (iii) engaged in a

series of improper transactions to funnel money out of Navios Containers and into other Frangou-

controlled entities, each of which reduced the value and price of Plaintiffs’ shares and investments.

                        COUNT TWO: COMMON LAW FRAUD
    (against Navios Containers, Frangou and Doe Defendants 1–10 under New York law)

        141.    Plaintiffs hereby incorporate by reference all of the allegations set forth above as if

fully stated herein.

        142.    Under New York law, the five elements of a fraud claim must be shown by clear

and convincing evidence: (1) a material misrepresentation or omission of fact (2) made by

defendant with knowledge of its falsity (3) and intent to defraud; (4) reasonable reliance on the

part of the plaintiff; and (5) resulting damage to the plaintiff. Schlaifer Nance & Co. v. Estate of

Warhol, 119 F.3d 91, 98 (2d Cir.1997); Sotheby’s, Inc. v. Stone, 388 F. Supp. 3d 265, 274

(S.D.N.Y. 2019); Centro Empresarial Cempresa S.A. v. América Móvil, S.A.B. de C.V., 17 N.Y.3d

269, 276 (2011).



                                                 -48-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 49 of 61




       143.    Here, Defendants induced Plaintiffs to purchase millions of dollars in Navios

Containers common shares through fraud and fraudulent concealment.

       144.    Specifically, as particularized above, Defendants knowingly and recklessly issued,

caused to be issued, and/or otherwise participated in the preparation and issuance of the following

deceptive and materially false and misleading representations and material omissions to Plaintiffs

concerning the fiduciary duties, management accountability, strategy and intent, and affiliate

agreements of Navios Containers during the investor solicitations leading up to Plaintiffs’ various

private placement investments in 2017; deceptively withheld material information regarding the

existence and scope of the proposed Plan of Conversion; falsely portrayed the descriptions of

fiduciary duties, shareholder protections and affiliated agreements as being truthful, accurate and

complete; and falsely represented that no significant corporate governance changes had occurred

since the initial private placement was offered on May 2, 2017. Defendants then conducted several

follow-on private placements while deliberately concealing the transactions that purportedly

occurred in June 2017, despite having disclosed those material transactions to inside investors.

       145.    When they made their false statements and committed their omissions, Defendants

were in exclusive possession of facts or had exclusive access to information suggesting that their

public and investor-facing statements were not accurate or recklessly failed to check information

they had a duty to monitor and which would have demonstrated the falsity of their statements.

Indeed, Frangou purports to have personally reviewed and approved each of the agreements and

resolutions on June 7, 2017, but nevertheless concealed each of those material transactions

throughout all three of the private placements. Moreover, Defendants engaged in selective

disclosure regarding many of these material facts, for example, disclosing the June 7, 2017 Plan




                                               -49-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 50 of 61




of Conversion, form Limited Partnership Agreement, and various affiliate agreements to Navios

Containers’ insider investors while simultaneously concealing that information from Plaintiffs.

       146.    Defendants had a duty to speak completely and truthfully about Navios Containers,

its corporate governance, shareholder protections, and the other material matters discussed in

soliciting investors and a duty to correct and update prior misstatements and statements that had

become misleading, including their misrepresentations regarding the true scope, strength, and

intent of Navios Containers’ shareholder protections, the conversion, and the intended removal of

the fiduciary duties owed.

       147.    Defendants directly and indirectly, by the use of means or instrumentalities of

interstate commerce and/or of the mails, engaged and participated in a continuous course of

conduct that operated as a fraud and deceit upon Plaintiffs; made various false and/or misleading

statements of material false and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; either

made the above statements with knowledge or a reckless disregard for the truth; and employed

devices, schemes and artifices to defraud in connection with the purchase or sale of securities.

       148.    As described herein, Frangou acted with intent to defraud in committing the

wrongful acts and omissions alleged herein in that had actual knowledge of the misrepresentations

and omissions of material facts set forth herein (or acted with reckless disregard for the truth in

that she failed to ascertain and disclose the true facts) even though such facts were available to

Frangou.

       149.    Defendants were motivated to commit wrongful acts by the tens of millions of

dollars they were able to raise through the various private placements described herein by

withholding certain material information.




                                               -50-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 51 of 61




        150.    Plaintiffs reasonably relied upon the false representations made by Defendants by

purchasing shares in Navios Containers that they would not have purchased or otherwise acquired

at the prices they paid, or at all, if Plaintiffs had been aware of Defendants’ materially false and

misleading statements and/or omissions of material facts.

        151.    As a direct and proximate result of their reliance upon the false representations and

omissions of Defendants, Plaintiffs have suffered damages, including lower share price and

investment losses, and Defendants, in turn, have wrongfully taken substantial assets belonging to

the Plaintiffs in the form of improper and unearned fees and payments directed to affiliated entities

controlled by Defendants. Under the circumstances, Defendants should be required to pay

damages or return the $25 million invested by Plaintiffs and surrender any ill-gotten profits.

          COUNT THREE: COMMON LAW FRAUDULENT INDUCEMENT
    (against Navios Containers, Frangou and Doe Defendants 1–10 under New York law)

        152.    Plaintiffs hereby incorporate by reference all of the allegations set forth above as if

fully stated herein.

        153.    Under New York law, the elements of a fraudulent inducement claim are: (1) a

material misrepresentation or omission of fact; (2) the defendant’s knowledge of its falsity; (3) the

defendant’s intent to induce reliance; (4) justifiable reliance by plaintiff; and (5) damages. See

e.g., Dexia SA/NV v. Bear, Stearns & Co., 929 F. Supp. 2d 231, 237 (S.D.N.Y. 2013); see also Jo

Ann Homes at Bellmore, Inc. v. Dworetz, 25 N.Y.2d 112, 119 (1969).

        154.    Here, Defendants induced Plaintiffs to purchase millions of dollars in Navios

Containers common shares through fraud and fraudulent concealment.

        155.    Specifically, as particularized above, Defendants knowingly and recklessly issued,

caused to be issued, and/or otherwise participated in the preparation and issuance of the following

deceptive and materially false and misleading representations and material omissions to Plaintiffs



                                                 -51-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 52 of 61




concerning the fiduciary duties, management accountability, strategy and intent, and affiliate

agreements of Navios Containers during the investor solicitations leading up to Plaintiffs’ various

private placement investments in 2017; deceptively withheld material information regarding the

existence and scope of the proposed Plan of Conversion; falsely portrayed the descriptions of

fiduciary duties, shareholder protections and affiliated agreements as being truthful, accurate and

complete; and falsely represented that no significant corporate governance changes had occurred

since the initial private placement was offered on May 2, 2017. Defendants then conducted several

follow-on private placements while deliberately concealing the transactions that purportedly

occurred in June 2017, despite having disclosed those material transactions to inside investors.

       156.    When they made their false statements and committed their omissions, Defendants

were in exclusive possession of facts or had exclusive access to information suggesting that their

public and investor-facing statements were not accurate or recklessly failed to check information

they had a duty to monitor and which would have demonstrated the falsity of their statements.

Indeed, Frangou purports to have personally reviewed and approved each of the agreements and

resolutions on June 7, 2017, but nevertheless concealed each of those material transactions

throughout all three of the private placements. Moreover, Defendants engaged in selective

disclosure regarding many of these material facts, for example, disclosing the June 7, 2017 Plan

of Conversion, form Limited Partnership Agreement, and various affiliate agreements to Navios

Containers’ insider investors while simultaneously concealing that information from Plaintiffs.

       157.    Defendants had a duty to speak completely and truthfully about Navios Containers,

its corporate governance, shareholder protections, and the other material matters discussed in

soliciting investors and a duty to correct and update prior misstatements and statements that had

become misleading, including their misrepresentations regarding the true scope, strength, and




                                               -52-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 53 of 61




intent of Navios Containers’ shareholder protections, the conversion, and the intended removal of

the fiduciary duties owed.

       158.    Defendants directly and indirectly, by the use of means or instrumentalities of

interstate commerce and/or of the mails, engaged and participated in a continuous course of

conduct that operated as a fraud and deceit upon Plaintiffs; made various false and/or misleading

statements of material false and omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; either

made the above statements with knowledge or a reckless disregard for the truth; and employed

devices, schemes and artifices to defraud in connection with the purchase or sale of securities.

       159.    As described herein, Frangou acted with intent to defraud in committing the

wrongful acts and omissions alleged herein in that she had actual knowledge of the

misrepresentations and omissions of material facts set forth herein (or acted with reckless disregard

for the truth in that she failed to ascertain and disclose the true facts) even though such facts were

available to Frangou.

       160.    Defendants were motivated to commit wrongful acts by the tens of millions of

dollars they were able to raise through the various private placements described herein by

withholding certain material information.

       161.    Plaintiffs reasonably relied upon the false representations made by Defendants by

purchasing shares in Navios Containers that they would not have purchased or otherwise acquired

at the prices they paid, or at all, if Plaintiffs had been aware of Defendants’ materially false and

misleading statements and/or omissions of material facts.

       162.    As a direct and proximate result of their reliance upon the false representations and

omissions of Defendants, Plaintiffs have suffered damages, including lower share price and




                                                -53-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 54 of 61




investment losses, and Defendants, in turn, have wrongfully taken substantial assets belonging to

the Plaintiffs in the form of improper and unearned fees and payments directed to affiliated entities

controlled by Defendants. Under the circumstances, Defendants should be required to pay

damages or return the $25 million invested by Plaintiffs and surrender any ill-gotten profits.

                COUNT FOUR: NEGLIGENT MISREPRESENTATION
    (against Navios Containers, Frangou and Doe Defendants 1–10 under New York law)

        163.    Plaintiffs hereby incorporate by reference all of the allegations set forth above as if

fully stated herein.

        164.    Under New York Law, the elements of a negligent misrepresentation claim are: (1)

the defendant had a duty, as result of a special relationship, to give correct information; (2) the

defendant made a false representation that they should have known was incorrect; (3) the

information supplied in the representation was known by the defendants to be desired by the

plaintiffs for a serious purpose; (4) the plaintiff intended to rely and act upon such information;

and (5) the plaintiff reasonably relied on that information to their detriment.           Schwarz v.

ThinkStrategy Capital Mgmt. LLC, 797 F. Supp. 2d 439, 446–47 (S.D.N.Y. 2011); see also

Kimmell v. Schaefer, 637 N.Y.S.2d 147, 149 (1st Dept. 1996).

        165.    Defendants had unique knowledge with respect to the company and a special

relationship of trust or confidence with Plaintiffs that created a duty on the part of Defendants to

impart correct information to Plaintiffs, including to act with reasonable care in preparing and

disseminating information, statements, and representations made to, and relied upon, by Plaintiffs

in deciding to invest in the company.

        166.    As set out above, Defendants knowingly and recklessly issued, caused to be issued,

and/or otherwise participated in the preparation and issuance of the following deceptive and

materially false and misleading representations and material omissions to Plaintiffs concerning the



                                                 -54-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 55 of 61




fiduciary duties, management accountability, strategy and intent, and affiliate agreements of

Navios Containers during the investor solicitations leading up to Plaintiffs’ various private

placement investments in 2017; deceptively withheld material information regarding the existence

and scope of the proposed Plan of Conversion; falsely portrayed the descriptions of fiduciary

duties, shareholder protections and affiliated agreements as being truthful, accurate and complete;

and falsely represented that no significant corporate governance changes had occurred since the

initial private placement was offered on May 2, 2017. Defendants then conducted several follow-

on private placements while deliberately concealing the transactions that purportedly occurred in

June 2017, despite having disclosed those material transactions to inside investors.

       167.    When they made their false statements and committed their omissions, Defendants

were in exclusive possession of facts or had access to information suggesting that their public and

investor-facing statements were not accurate or recklessly failed to check information they had a

duty to monitor and which would have demonstrated the falsity of their statements. Indeed,

Frangou purports to have personally reviewed and approved each of the agreements and

resolutions on June 7, 2017, but nevertheless concealed each of those material transactions

throughout all three of the private placements. Defendants engaged in selective disclosure

regarding many of these material facts, for example, disclosing the June 7, 2017 Plan of

Conversion, form Limited Partnership Agreement, and various affiliate agreements to Navios

Containers’ insider investors while simultaneously concealing that information from Plaintiffs.

       168.    By virtue of their special relationship with Plaintiffs, Defendants had a duty to

speak completely and truthfully about Navios Containers, its corporate governance, shareholder

protections, and the other material matters discussed in soliciting investors and a duty to correct

and update prior misstatements and statements that had become misleading, including their




                                               -55-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 56 of 61




misrepresentations regarding the true scope, strength, and intent of Navios Containers’ shareholder

protections, the conversion, and the intended removal of the fiduciary duties owed.

        169.    Defendants made the false misrepresentations and material omissions knowing that

Plaintiffs would use and rely upon the representations and omissions for the particular purpose of

determining whether to participate in the private placements and invest in Navios Containers.

        170.    Plaintiffs reasonably and justifiably relied upon the false representations made by

Defendants by purchasing shares in Navios Containers that they would not have purchased or

otherwise acquired at the prices they paid, or at all, if Plaintiffs had been aware of Defendants’

materially false and misleading statements and/or omissions of material facts.

        171.    As a direct and proximate result of their reliance upon the false representations and

omissions of Defendants, Plaintiffs have suffered damages, including lower share price and

investment losses, and Defendants, in turn, have wrongfully taken substantial assets belonging to

the Plaintiffs in the form of improper and unearned fees and payments directed to affiliated entities

controlled by Defendants. Under the circumstances, Defendants should be required to pay

damages or return the $25 million invested by Plaintiffs and surrender any ill-gotten profits.

    COUNT FIVE: WRONGFUL REFUSAL TO PRODUCE BOOKS AND RECORDS
     (Claim for Breach of the Limited Partnership Agreement against Navios Containers)

        172.    Plaintiffs hereby incorporate by reference all of the allegations set forth above as if

fully stated herein.

        173.    Plaintiffs—both of which are shareholders of Navios Containers and have been unit

holders of Navios Containers at all times relevant to the allegations and claims in this Complaint—

made demands to inspect certain books and records of Navios Containers for purposes reasonably

related to their interests as limited partners.




                                                  -56-
         Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 57 of 61




       174.    Pursuant to Section 3.4 of the Limited Partnership Agreement, Plaintiffs are entitled

to review Navios Containers’ books and records upon written request stating any purpose

reasonably related to Plaintiffs’ interests as unit holders of Navios Containers.

       175.    Section 3.4 of the Limited Partnership Agreement provides, in relevant part, that:

               (a)     In addition to other rights provided by this Agreement or by
                       applicable law, and except as limited by Section 3.4(b), each
                       Limited Partner shall have the right, for a purpose reasonably related
                       to such Limited Partner’s interest as a Limited Partner in the
                       Partnership, upon reasonable written demand and at such Limited
                       Partner’s own expense, to:

                       (i)     have furnished to him a current list of the name and last
                               known business, residence or mailing address of each
                               Partner;

                       (ii)    obtain true and full information regarding the amount of cash
                               and a description and statement of the Net Agreed Value of
                               any other Capital Contribution by each Partner and which
                               each Partner has agreed to contribute in the future, and the
                               date on which each became a Partner;

                       (iii)   have furnished to him a copy of this Agreement and the
                               Certificate of Limited Partnership and all amendments
                               thereto, together with a copy of the executed copies of all
                               powers of attorney pursuant to which this Agreement, the
                               Certificate of Limited Partnership and all amendments
                               thereto have been executed;

                       (iv)    obtain true and full information regarding the status of the
                               business and financial condition of the Partnership Group;
                               and

                       (v)     obtain such other information regarding the affairs of the
                               Partnership as is just and reasonable.

               (b)     The Board of Directors may keep confidential from the Limited
                       Partners, for such period of time as the Board of Directors deems
                       reasonable,

                       (i)     any information that the Board of Directors reasonably
                               believes to be in the nature of trade secrets or

                       (ii)    other information the disclosure of which the Board of
                               Directors in good faith believes (A) is not in the best interests


                                                 -57-
          Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 58 of 61




                              of the Partnership Group, (B) could damage the Partnership
                              Group or (C) that any Group Member is required by law or
                              by agreement with any third party to keep confidential (other
                              than agreements with Affiliates of the Partnership the
                              primary purpose of which is to circumvent the obligations
                              set forth in this Section 3.4).

Navios Containers Limited Partnership Ag. § 3.4.

        176.   Pursuant to Section 32 of the Marshall Islands Limited Partnership Act, Plaintiffs

are similarly entitled to review Navios Containers’ books and records upon written request, stating

any purpose reasonably related to Plaintiffs’ interests as unit holders of Navios Containers.

        177.   Section 32 of the Marshall Islands Limited Partnership Act provides, in relevant

part, that:

               Each limited partner has the right, subject to such reasonable standards
               (including standards governing what information and documents are to be
               furnished, at what time and location and at whose expense) as may be set
               forth in the partnership agreement or otherwise established by the general
               partners, to obtain from the general partners from time to time upon
               reasonable demand for any purpose reasonably related to the limited
               partner’s interest as a limited partner: (i) true and full information regarding
               the status of the business and financial condition of the limited partnership;
               (ii) promptly after becoming available, a copy of the limited partnership’s
               financial statements or income tax returns, if applicable, for each year; (iii)
               a current list of the name and last known business, residence or mailing
               address of each partner; (iv) a copy of any written partnership agreement
               and certificate of limited partnership and all amendments thereto, together
               with executed copies of any written powers of attorney pursuant to which
               the partnership agreement and any certificate and all amendments thereto
               have been executed; (v) true and full information regarding the amount of
               cash and a description and statement of the agreed value of any other
               property or services contributed by each partner and which each partner has
               agreed to contribute in the future, and the date on which each became a
               partner; and (vi) other information regarding the affairs of the limited
               partnership as is just and reasonable.

Marshall Islands Limited Partnership Act § 32(2)(a).

        178.   The Marshall Islands Limited Partnership Act further provides that it “shall be

applied and construed to make the laws of the Marshall Islands, with respect to the subject matter



                                                -58-
          Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 59 of 61




hereof, uniform with the laws of the State of Delaware of the United States of America” and that

“[i]insofar as it does not conflict with any other provision of this Act, or the decisions of the High

and Supreme Courts of the Republic of the Marshall Islands which takes precedence, the non-

statutory law of the State of Delaware is hereby adopted as the law of the Marshall Islands.” Id. §

66(5).

         179.   The documents identified in the Demand Letters fall within the scope of Section

3.4 of the Limited Partnership Agreement and Section 32 of the Marshall Islands Limited

Partnership Act, and Plaintiffs have complied fully with all requirements under both the Limited

Partnership Agreement and the Marshall Islands Limited Partnership Act concerning the form and

manner of making a demand for inspection of Navios Containers’ books and records.

         180.   Through their Demand Letters, Plaintiffs have identified a credible basis from

which to infer that there are reasonable grounds to suspect mismanagement that warrants further

investigation. Plaintiffs’ Demand Letters stated purposes reasonably related to their interests as

unit holders of Navios Containers, and the documents identified therein are essential for that

purpose. In addition, Plaintiffs have offered to pay any reasonable, statutorily prescribed costs

associated with their demands.

         181.   Navios Containers has wrongfully, and in bad faith, refused to provide Plaintiffs

access to any of the books and records requested in their Demand Letters, depriving Plaintiffs of

their inspection rights and in the process breaching the Limited Partnership Agreement and

violating the Marshall Islands Limited Partnership Act.

         182.   Plaintiffs are therefore entitled to apply to this Court for an order compelling

inspection of Navios Containers’ corporate books and records.




                                                -59-
        Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 60 of 61




       183.   Moreover, because Defendant’s outright refusal to produce any of the documents

requested by Plaintiffs pursuant to their information rights under the Limited Partnership

Agreement and Marshall Islands law was in bad faith, Plaintiffs are entitled to an award of all

reasonable and necessary attorneys’ fees incurred in prosecuting their books and records demand.

       184.   Plaintiffs seek an order based on Section 3.4 of the Limited Partnership Agreement

and Section 32 of the Marshall Islands Limited Partnership Act directing Navios Containers to

produce the requested records.

       185.   Plaintiffs have no adequate remedy at law.




                         *                     *                     *




                                             -60-
       Case 1:20-cv-02290-LJL Document 40 Filed 12/07/20 Page 61 of 61




                                   PRAYER FOR RELIEF

      Plaintiffs pray for the following:

             A.      That judgment be entered in their favor on all alleged claims.

             B.      That Defendants be ordered to pay Plaintiffs’ damages, fees and expenses
                     to compensate them for all harm caused by their unlawful conduct,
                     including punitive damages.

             C.      An award of legal fees and costs.

             D.      Any other relief that the Court deems just and appropriate, including
                     rescission resulting in the return of the $25 million invested by Plaintiffs
                     and disgorgement of ill-gotten profits by Defendants.


DATED: December 7, 2020

                                           Respectfully submitted,

                                           PAUL HASTINGS LLP

                                           By:        /s/ Navi S. Dhillon
                                                    BARRY G. SHER
                                                    ANTHONY ANTONELLI
                                                    MARY F. WOLFE (pro hac vice to be filed)
                                                    PAUL HASTINGS LLP
                                                    200 Park Avenue, 26th Floor
                                                    New York, New York 10166
                                                    (212) 318-6000
                                                    barrysher@paulhastings.com
                                                    anthonyantonelli@paulhastings.com
                                                    mollywolfe@paulhastings.com


                                                    NAVI SINGH DHILLON (pro hac vice
                                                    pending)
                                                    PAUL HASTINGS LLP
                                                    101 California Street, 48th Floor
                                                    San Francisco, CA 94111
                                                    (415) 856-7080
                                                    navidhillon@paulhastings.com

                                                    Counsel for Plaintiffs




                                             -61-
